                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                  Case No. 18−12073
                                                                       Chapter 13
Wilbur James Bukszar and Carolyn Eloise
Bukszar ,

        Debtors.


                                ORDER CONFIRMING PLAN

       The debtors' plan filed on January 21, 2019, was transmitted to creditors pursuant to Rule
3015, Federal Rules of Bankruptcy Procedure. The court finds that the plan meets the
requirements of 11 U.S.C. § 1325.

    It is ORDERED that the debtor's chapter 13 plan, as amended if applicable, is
CONFIRMED.

       It is further ORDERED that any proposed lien avoidance in the debtor's plan is hereby
avoided to the extent the debt is not otherwise provided for by the plan.


Dated March 10, 2019




                                                    William R. Sawyer
                                                    United States Bankruptcy Judge




  Case 18-12073      Doc 22 Filed 03/10/19 Entered 03/10/19 06:30:15               Desc Order
                          Confirming CH 13 Plan Page 1 of 1
